Citation Nr: 1628717	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  07 01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus prior to April 28, 2009. 

2.  Entitlement to an evaluation in excess of 40 percent for type II diabetes mellitus on or after April 28, 2009.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1968 through March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that rating decision, the RO continued a 20 percent evaluation for type II diabetes mellitus and denied entitlement to TDIU.

In an April 2010 rating decision, the Appeals Management Center (AMC) increased the evaluation for the Veteran's type II diabetes mellitus evaluation to 40 percent, effective from April 28, 2009.  Although a higher disability rating was granted, the issue remains in appellate status, as the maximum schedular rating was not assigned from the effective date of the award of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2008, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the transcript has been associated with the claims file.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional VA treatment records along with a waiver of the RO's initial consideration of that evidence. 

The Board remanded the case in January 2009, November 2010, and December 2012 for further development.  The case has since been returned to the Board for appellate review.  

The Board notes that additional VA treatment records have been received since the RO's last adjudication of the claims in the April 2015 Supplemental Statement of the Case (SSOC).  However, in April 2016, the Veteran submitted a waiver of the RO's initial consideration of the additional evidence. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 28, 2009, the Veteran's service-connected type II diabetes mellitus required insulin and a restricted diet, but not regulation of his activities.

2.  Since April 28, 2009, the service-connected type II diabetes mellitus required insulin and a restricted diet, but he did not require regulation of his activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.



CONCLUSIONS OF LAW

1.  Prior to April 28, 2009, the criteria for an evaluation in excess of 20 percent for type II diabetes mellitus have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2015).

2.  On or after April 28, 2009, the criteria for an evaluation in excess of 40 percent for type II diabetes mellitus have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473  (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.   However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with notice letters in August 2005, November 2010, and March 2013.  The issues were subsequently readjudicated in a supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78   (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records, as well as all identified and available post-service medical records, including Social Security Administration (SSA) records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding evidence that is relevant to the claims decided herein. 

The Veteran was afforded VA examinations in December 2005, April 2009, December 2013, and October 2014 in connection with his claims for an increased evaluation for type II diabetes mellitus.  When VA undertakes to provide a VA examination and obtain a VA opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they were predicated on consideration of the Veteran's claims file, his lay assertions, medical history, and physical examination.  The reports include the findings necessary to evaluate the disability under the rating criteria.

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected type II diabetes mellitus since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Moreover, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2008.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, the RO and AMC have substantially complied with the Board's prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the January 2009 remand, a VA examination was obtained in April 2009, and additional VA treatment records secured.  Pursuant to the November 2010 remand, the issue of entitlement to TDIU was remanded for further development and adjudication, and additional VA treatment records were secured.  Pursuant to the December 2012 remand, a VA examination was provided in December 2013, and additional VA treatment records were secured.  Thus, the RO and AMC have substantially complied with the Board's instructions.

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied. Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's service-connected type II diabetes mellitus is assigned a 20 percent evaluation prior to April 28, 2009 and a 40 percent evaluation thereafter pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)). 

Successive rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.




I.  Prior to April 28, 2009

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an evaluation in excess of 20 percent prior to April 28, 2009.  

The evidence establishes that the Veteran's diabetes mellitus required insulin and a restricted diet, but not a regulation of his activities.  During the November 2008 Board hearing, the Veteran asserted that his diabetes mellitus limited his activities.  Specifically, the Veteran testified that he stopped working in 2004 due to limitations caused by his diabetes.  He stated that he was unable to stand or walk longer than 30 minutes and could not lift more than 25 pounds.  However, he also stated that he walked his dogs for exercise.  See Board hearing transcript at 3-4.  

VA treatment records during the time period prior to April 28, 2009 do not show that a regulation of activities was required.  These records documented that the Veteran's diabetes was being treated with insulin and diet, but they do not indicate that the Veteran had any medical need to avoid strenuous activity.  In fact, a February 2005 VA treatment record shows that the Veteran was assessed as having uncontrolled type II diabetes mellitus and that his insulin was increased; however, the physician encouraged him to lose weight with diet and exercise.  

During the December 2005 VA examination, the Veteran reported he had never been hospitalized for hypoglycemia.  He was noted to treat his diabetes with oral hypoglycemic and insulin.  The Veteran stated that he tried to adhere to a diabetic diet, but ate a great deal of rice.   Moreover, he reported that he was unable to work and was no longer able to walk as much as he once did.  The VA examiner did not address whether there was a need to regulate activities due to diabetes. 

An April 2006 note from a VA medical practitioner stated that the Veteran had several severe medical problems, including diabetes, which limited his ability to work.  The Veteran's diabetes was noted to be difficult to control, but was improving with intensive management.  In addition, the doses of insulin and oral hypoglycemics were increased, despite treatment and lifestyle modification.  In a January 2007 addendum note, the practitioner stated that the Veteran had a limitation of activities due to diabetes that prevented him from returning to his work in HVAC installation and maintenance.  She noted that the Veteran was unable to stand or walk for more than 30 minutes, could not lift more than 25 pounds, could not crawl into small spaces, and could not do heavy household or outdoor chores. 

A June 2006 VA treatment record noted that the Veteran was having problems with hyperglycemia and hypoglycemia and keeping his blood sugars under control.   The Veteran's exercise regime involved walking his dogs twelve to fourteen blocks twice daily.  The practitioner noted that exercise does not affect the Veteran's fasting sugars greater than 5 points.   

An August 2006 VA treatment record noted that the Veteran had no hospitalizations for diabetes.  The Veteran did have a couple of episodes of hypoglycemia, but used glucose tablets to prevent these reactions.  The treatment note also indicates that there was no evidence of diabetic ketoacidosis. 

An October 2006 VA treatment record showed that the Veteran reported that he was able to exercise more and that he had lost fifteen pounds in the past six months.  A November 2006 note also showed the Veteran's diabetes was poorly controlled and he was encouraged to increase his activity. 

A March 2007 private medical examination conducted by Dr. C.F. (initials used to protect privacy) indicates that the Veteran was diagnosed as having diabetes with peripheral neuropathy of the bilateral lower extremities.  The Veteran had described foot pain after walking two blocks and standing for 30 minutes.  The examiner did not discuss whether the Veteran had a regulation of activities to avoid hypoglycemic episodes. 

A November 2007 VA treatment record noted that the Veteran was extremely insulin resistant, and he was noted to have an inconsistent diet.  Moreover, it was noted that he walked his dogs for exercise.  The examiner also stated that his blood sugars improved when the Veteran watched his diet. 

An October 2008 VA treatment note indicated that the Veteran walked his dogs 1.5 miles daily.  He also reported occasional symptoms of hypoglycemia with blood sugars around 190.  His A1C was noted to be above goal, greater than 7 percent, but much improved. 

A January 2009 VA treatment record indicated that the Veteran was advised to exercise every day.  A February 2009 note shows that the Veteran's diabetes was uncontrolled.  During the visit, he was counselled on limiting carbohydrate intake, portion control, and exercise. 

The Board acknowledges the Veteran's assertion that a higher evaluation is warranted for diabetes mellitus based on the amount of insulin required.  See June 2006 notice of disagreement.  The Veteran reported that he requires insulin more than once daily.  Diagnostic Code 7913 does provide for a 100 percent rating when more than one daily of injection of insulin is required; however, in order to warrant the 100 percent rating, the Veteran must also have a restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  The evidence clearly shows that the Veteran does not have regulation of activities during this period or episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or weekly visits to a diabetic care provider.  Although the Veteran testified that he was hospitalized in 2008 for his diabetes mellitus, the evidence of record does not show that the Veteran was hospitalized for diabetes at any point during the entire appeal period.  In fact, the April 2009 VA examiner stated that the Veteran's two hospitalizations in 2008 were for depression/suicide and for alcohol abuse.  Thus, the diagnostic code does contemplate the amount of insulin required, but the Veteran in this case does not demonstrate the other manifestations required to warrant a higher evaluation.

Based on the foregoing, the Board finds that the Veteran's type II diabetes mellitus required insulin and a restricted diet, but not a regulation of activities prior to April 28, 2009.  In fact, during this period, the VA treatment records show that the Veteran was actually encouraged to exercise.  In addition, the Veteran stated that he engaged in exercise by walking his dogs daily.  Although the Board acknowledges the statements from the VA practitioner which indicated that the Veteran was unable to work and was limited in his ability to walk, stand, and do household chores, the statements are not a prescription to avoid strenuous occupational and recreational activities as part of the medical management of his type II diabetes mellitus.  Rather, the statements indicate that the Veteran was nevertheless able to engage in some activity, although of limited duration.  Furthermore, the Veteran had testified that he had a regulation of activities due to diabetes mellitus.  However, the Board notes that the threshold issue is whether or not the Veteran's diabetes mellitus requires prescribed or advised avoidance of strenuous occupational and recreational activities, which is a medical question requiring medical expertise.  Thus, the Board finds that the Veteran was not required to regulate his activities due to diabetes mellitus as outlined by the Court in Comancho, supra.  Again, a 40 percent evaluation requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913. 


II.  On or after April 28, 2009

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his diabetes mellitus on or after April 29, 2009.

In April 2009, the Veteran was afforded a VA examination in connection with his claim.  The examiner stated that the Veteran does not have true episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  The Veteran was noted to be on a low carbohydrate diet, and examiner noted that he saw his diabetic care provider monthly.  The Veteran reported that he was unable to work or care for his dogs due to weakness.  The examiner stated that the Veteran's two hospitalizations in 2008 were for depression/suicide and the second one was for alcohol abuse.  The examiner stated that the Veteran's weakness kept him from being fully active, but that he could do sedentary work. 

A September 2009 VA treatment record showed that the Veteran's diabetes was very uncontrolled.  The Veteran stated that he did not like needles, and it was noted he did not adhere to insulin dosing recommendations and was without his necessary medications for diabetic control.  The examiner reported that, if the Veteran stopped drinking alcohol, perhaps his glucose values would improve.  In September 2009, the Veteran was disenrolled from the diabetes management clinic due to nonadherence to recommendations and alcohol abuse. 

VA treatment records dated in December 2010 indicate that the Veteran did not have frequent hypoglycemic episodes.  It was noted that, when the Veteran becomes depressed, he does not eat and forgets to take his insulin.  An April 2012 note indicates that the Veteran stated that he was "motivated" to improve his diabetes.  The Veteran was urged to carry glucose tables should his blood sugars start to drop. 

A December 2013 VA examination report noted that the Veteran did not require a regulation of activities as part of the medical management of his diabetes mellitus.  The examiner reported that the Veteran visits his diabetic care provider less than twice a month for episodes of ketoacidosis and hypoglycemia.   The examiner also noted that the Veteran was not hospitalized in the past year for his diabetes.  During the examination, the Veteran stated that he drank half a pint of alcohol once a month.  The Veteran stated that he treated low blood sugar with a soda or candy bar.
The examiner stated that the Veteran's diabetes and diabetic complications affected his ability to work based on the Veteran's report.  The Veteran reported that he no longer walked his dogs and that his only activity was doing some cooking.  

A January 2014 VA treatment record shows that the Veteran was urged to increase his exercise and activity.  A May 2014 note indicates that the Veteran stated he had exercised outside by doing a lot of yard work.  During the visit, the Veteran stated that he was going to walk his dogs, and he was urged to stay active.  A June 2014 note indicates that the Veteran did some walking, but had some soreness in hips with walking. 

An October 2014 VA examination report indicates that the Veteran treated his diabetes with a restricted diet and more than one injection of insulin daily.  The VA examiner noted that the Veteran does not require a regulation of activities as part of the medical management of his diabetes mellitus.  The examiner noted that the Veteran visited his diabetic care provider less than twice month.  He had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the past twelve months.  In addition, the Veteran did not have a loss of strength attributable to diabetes mellitus.  The examiner stated that the Veteran's diabetes mellitus does not impact his ability to work. 

Based on the foregoing, the Veteran does not meet the criteria for an evaluation in excess of 40 percent on or after April 28, 2009.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The evidence of record does not show that the Veteran's diabetes meets the aforementioned criteria.  During the period since April 28, 2009, the Veteran's VA treatment records, the December 2013 VA examination report, and the October 2014 VA examination report clearly indicate that he does not require a regulation of activities as part of the medical management of his diabetes mellitus.  In addition, the April 2009 and October 2014 VA examiners stated that the Veteran does not have hypoglycemic reactions or episodes of ketoacidosis requiring hospitalization.  In this regard, the Veteran's VA treatment records suggest that his glucose levels are dependent on his compliance with his medication regime and diabetic diet.  Finally, the Veteran is noted to visit his diabetic care provider less than twice per month.  As such, the criteria for a rating in excess of 40 percent from April 28, 2009 have not been met.

In addition, the Board notes that the Veteran is already separately service-connected for diabetic complications, including peripheral neuropathy of the bilateral lower extremities, diabetic nephropathy, and erectile dysfunction.




III.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's type II diabetes mellitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, including his required insulin, restricted diet, and regulations of activities.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet .App. at 496.   In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record"). Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus prior to April 28, 2009, is denied.

Entitlement to an increased rating in excess of 40 percent for type II diabetes mellitus on or after April 28, 2009, is denied.
REMAND

The Veteran has contended that he is unable to obtain and maintain gainful employment due to his service-connected type II diabetes mellitus and diabetic complications.  He reported that he last worked in November 2004.   See December 2010 Veteran's Application for Increased Compensation based on Unemployability.  

In a September 2005 written submission, the Veteran stated that he was currently working with vocational rehabilitation services to obtain employment suitable for his disabilities.  In addition, during the Board hearing, he testified that he had applied for vocational rehabilitation benefits on two occasions.  See Board hearing transcript at 3.  Thus, the Board finds that a remand is necessary to obtain his vocational rehabilitation records.

The record also includes conflicting medical opinions regarding the Veteran's ability to obtain and maintain gainful employment.  An April 2006 VA note reports that the Veteran has several severe medical problems, including diabetes, which limit his ability to work.  He was noted to have been on disability since November 2004.  In addition, a February 2010 VA medical note stated that the Veteran was dealing with multiple medical issues and was unable to work.   The record further reflects that the Veteran applied for and was awarded disability benefits from the Social Security Administration (SSA).  The primary diagnosis was listed as diabetes mellitus and diabetic peripheral neuropathy. 

The October 2014 VA examiner stated that the Veteran's signs and symptoms of alcohol intoxication provide a medically rational explanation for the Veteran's reported symptoms which caused his inability to work.  She opined that, based on the relevant medical literature and a review of the claims folder, it is less likely than not that the Veteran's inability to obtain and maintain employment over the past ten years was entirely due to his service connected disabilities.   She further determined that, even with the impairment caused by his type II diabetes mellitus, diabetic peripheral neuropathy, and diabetic nephropathy, there was no reason the Veteran could not be fully employed at his previous occupation.  In addition, multiple VA examiners have noted that the Veteran is capable of sedentary work.  

In light of the foregoing, the Board finds that a social and industrial survey would be helpful in ascertaining the overall impact of his service-connected disabilities on his ability to work. 

 Accordingly, the case is REMANDED for the following actions:
 
1.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.
 
2.  The AOJ should obtain and associate with the claims file any outstanding, relevant VA medical records.
 
3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims folder.
 
4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  
 
5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


